    8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 1 of 38 - Page ID # 1579




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KERRIE V.,                                                    8:20CV374

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

KILOLO KIJAKAZI, Acting
Commissioner of the Social Security
Administration,

                     Defendant.


       This is an action under 42 U.S.C. § 405(g) for judicial review of the Social
Security Commissioner’s final decision denying Plaintiff’s application for disability
insurance benefits.1 For the reasons discussed below, the Commissioner’s decision
will be affirmed.
                                  I. BACKGROUND
      A. Procedural History
        Plaintiff protectively filed her application for disability insurance benefits on
August 28, 2017, claiming a disability onset date of April 1, 2016. After her claim
was denied initially and upon reconsideration, Plaintiff requested a hearing before
an administrative law judge (“ALJ”), which was held on August 9, 2019. Plaintiff
testified at the hearing and was represented by counsel. A vocational expert also
testified. The ALJ issued an unfavorable decision on October 7, 2019, ultimately
concluding that although Plaintiff had severe physical and mental impairments, she
was not disabled from the alleged onset date though the date of the decision because
there were a significant number of jobs in the national economy she could perform.


      1
         In accordance with General Order No. 2015-15 (Filing 4), the matter is
submitted to the court on cross-motions (Filings 20, 22), based on review of the
parties’ briefs (Filings 21, 23, 28) and the administrative record (Filings 14-16).
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 2 of 38 - Page ID # 1580




On July 17, 2020, the Appeals Council denied review of the ALJ’s decision, making
the ALJ’s decision the final decision of the Commissioner. This action was timely
filed on September 18, 2020.
      B. The ALJ’s Decision
       In evaluating Plaintiff’s claim, the ALJ followed the sequential evaluation
process. See 20 C.F.R. § 404.1520(a).2 At step one, the ALJ found Plaintiff had not
engaged in substantial gainful activity since her alleged disability onset date. At step
two, the ALJ found Plaintiff had several impairments that significantly limit the
ability to perform basic work activities: Ehlers-Danlos syndrome,3 fibromyalgia,4
major depressive disorder, posttraumatic stress disorder, and anxiety disorder. At
step three, the ALJ found these severe impairments, whether considered singly or in
combination, did not meet or equal the Listings of Impairments. The ALJ then
assessed Plaintiff’s residual functional capacity (“RFC”), finding she had the
following limitations:
      [T]he claimant has the residual functional capacity to perform light
      work as defined in 20 CFR 404.1567(b) except: she cannot climb
      ladders, ropes, or scaffolds; she can occasionally climb ramps and


      2
        The five steps are: “(1) whether the claimant is currently engaged in any
substantial gainful activity; (2) whether the claimant has a severe impairment; (3)
whether the impairment meets or equals an impairment listed in 20 C.F.R. Pt. 404,
Subpt. P, App. 1 (‘Appendix’); (4) whether the claimant can return to her past
relevant work; and (5) whether the claimant can adjust to other work in the national
economy.” Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009). “Prior to step four,
the ALJ must assess the claimant's residual functioning capacity (‘RFC’), which is
the most a claimant can do despite her limitations.” Id. (citations omitted).
      3
        Ehlers-Danlos syndrome is a group of inherited disorders that affect
connective tissues. Acacia C. v. Saul, No. 8:20-CV-96, 2021 WL 1516451, at *4 n.
3 (D. Neb. Apr. 16, 2021) (citing www.mayoclinic.org/diseases-conditions/ehlers-
danlos-syndrome/symptoms-causes/syc-20362125).
      4
        Fibromyalgia, a chronic condition recognized by the American College of
Rheumatology (ACR), is inflammation of the fibrous and connective tissue, causing
long-term but variable levels of muscle and joint pain, stiffness, and fatigue.
Brosnahan v. Barnhart, 336 F.3d 671, 672 n. 1 (8th Cir. 2003).

                                           2
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 3 of 38 - Page ID # 1581




      stairs, balance, kneel, stoop, crouch, and crawl; she can occasionally
      reach overhead with the bilateral upper extremity; she cannot tolerate
      concentrated exposure to temperature extremes, vibration, loud noises,
      dusts, fumes, odors, chemicals, or hazards like unprotected heights; she
      can have no more than occasional contact with the public and
      coworkers; and she can tolerate no more than occasional changes in the
      work setting.
(Tr. 15-20, Filing 16-2 at 16-21.) Considering Plaintiff’s age (younger individual),
education (high school), work experience, and RFC, the ALJ found Plaintiff was not
under a disability because she could perform unskilled jobs at the light physical
demand level which exist in significant numbers in the national economy, such as
inserting machine operator,5 electrical equipment subassembler,6 and marker.7


      5
     See Dictionary of Occupational Titles (DOT) 208.685-018 INSERTING-
MACHINE OPERATOR (clerical):
      Tends machine that inserts printed matter, such as letters or booklets
      into folders or envelopes: Stacks quantities of inserts and covers into
      machine feedboxes and turns setscrews to adjust feeder mechanisms,
      according to thickness of material. Starts machine and replenishes
      feedboxes with inserts and covers.
Available online at U.S. Department of Labor, Office of Administrative Law Judges,
https://www.dol.gov/agencies/oalj/PUBLIC/DOT/REFERENCES/DOT02A.
      6
          See DOT 729.684-054 SUBASSEMBLER (elec. equip.):
      Performs any of following tasks to assemble electrical equipment and
      parts, such as armature cores, coils, electric motors, and switches:
      Tapes lead wires to coils to facilitate soldering. Solders coil and lead
      wires, using soldering iron. Trims leads and positions parts in specified
      relationship to each other, using hands and handtools. Bolts, screws,
      clips, cements, and fastens parts together, using hands, handtools, or
      portable powered tools. May remove burrs from parts prior to assembly,
      using file or electric grinder.
Available online at U.S. Department of Labor, Office of Administrative Law Judges,
https://www.dol.gov/agencies/oalj/PUBLIC/DOT/REFERENCES/DOT07C.
      7
       See DOT 209.587-034 MARKER (retail trade; wholesale tr.) alternate titles:
marking clerk; merchandise marker; price marker; ticket maker:

                                         3
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 4 of 38 - Page ID # 1582




      C. Issues Presented for Review
       Plaintiff requests that the Commissioner’s decision be reversed and the case
remanded for further proceedings because the ALJ allegedly erred by (1) making a
finding without sufficient medical support that Plaintiff had the ability to perform
occasional overhead reaching, (2) not developing the record concerning Plaintiff’s
physical limitations, (3) not providing a sufficient explanation for dismissing the
opinions of Plaintiff’s psychiatric medication manager, Anne Hofer, APRN, and (4)
not providing sufficient reasons for discounting Plaintiff’s subjective complaints.
(Filing 21 at 2.)
      D. Medical Treatment Records
                              Primary Care Physicians
                                         2016
       On March 29, 2016, Plaintiff saw Amber Beckenhauer, D.O., as a new patient
for primary care at MCH & Health System. Plaintiff reported ongoing fatigue,
chronic left hip pain, occasional headaches, depression, and other symptoms.
Plaintiff stated she does a lot of farming and is very active. No shoulder pain was
reported. (Ex. 5F: Tr. 345, Filing 16-7 at 51.) Dr. Beckenhauer planned an orthopedic
consultation for her chronic left hip pain and back discomfort. (Ex. 5F: Tr. 350,
Filing 16-7 at 56.)




      Marks and attaches price tickets to articles of merchandise to record
      price and identifying information: Marks selling price by hand on boxes
      containing merchandise, or on price tickets. Ties, glues, sews, or staples
      price ticket to each article. Presses lever or plunger of mechanism that
      pins, pastes, ties, or staples ticket to article. ay record number and types
      of articles marked and pack them in boxes. May compare printed price
      tickets with entries on purchase order to verify accuracy and notify
      supervisor of discrepancies. ay print information on tickets, using
      ticket-printing machine [TICKETER (any industry); TICKET
      PRINTER AND TAGGER (garment)].
Available online at U.S. Department of Labor, Office of Administrative Law Judges,
https://www.dol.gov/agencies/oalj/PUBLIC/DOT/REFERENCES/DOT02A.
                                           4
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 5 of 38 - Page ID # 1583




      On April 5, 2016, Plaintiff reported her continued hip and low back pain
prevented her from performing her massage therapy work. Plaintiff also thought she
may have PTSD. (Ex. 5F: Tr. 352, Filing 16-7 at 58.) Dr. Beckenhauer ordered x-
rays before Plaintiff’s orthopedic consultation with Casey Beran, M.D. (Ex. 6F: Tr.
435, Filing 16-7 at 141.)
        On May 5, 2016, Plaintiff reported she had a few episodes where she had to
lift her left leg to move it because her hip hurt so bad. She reported continued PTSD
problems. (Ex. 5F: Tr. 356, Filing 16-7 at 62.) Dr. Beckenhauer adjusted the PTSD
medications by decreasing Serzone and adding sertraline. Dr. Beckenhauer planned
to contact Dr. Beran concerning a left hip injection. (Ex. 5F: Tr. 359-660, Filing 16-
7 at 65-66.)
       On May 26, 2016, Plaintiff reported continued left hip pain with some
improvement after the injection, but she was still having difficulty abducting her left
leg. (Ex. 5F: Tr. 362, Filing 16-7 at 68.) Dr. Beckenhauer noted Plaintiff was
“limited on her ADLs and her quality of life” due to her left hip pain and planned
for a second opinion as far as a left hip surgery. (Ex. 5F: Tr. 365, Filing 16-7 at 71.)
       On July 15, 2016, Plaintiff reported improvement in her left hip pain. Dr.
Beckenhauer adjusted Plaintiff’s PTSD medications. (Ex. 5F: Tr. 367-68, Filing 16-
7 at 73-74.)
                                         2017
      On February 10, 2017, Plaintiff returned to Dr. Beckenhauer for primary care
and an annual exam, reporting no left hip pain. Plaintiff was having problems with
nightmares and difficulty sleeping and difficulty with side effects with her PTSD
medications. (Ex. 5F: Tr. 370, Filing 16-7 at 76.) Dr. Beckenhauer refilled
psychiatric medications. (Ex. 5F: Tr. 374, Filing 16-7 at 80.)
       On April 21, 2017, Plaintiff reported having severe pain and freezing in her
right shoulder, among other complaints. (Ex. 5F: Tr. 376, Filing 16-7 at 82.)
       On May 17, 2017, Dr. Beckenhauer noted that insurance had not approved
Ehlers-Danlos testing. Plaintiff reported her left shoulder was pain free but
dislocating without any effort; her right shoulder was painful and dislocating as well.
Plaintiff reported she had to reset her right elbow up to 15 times per day. She was
seeing a chiropractor once a week to help with her hip and scoliosis pain. Plaintiff

                                           5
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 6 of 38 - Page ID # 1584




explained it was her bones and joints that hurt. (Ex 5F: Tr. 382-3, Filing 16-7 at 88-
89.) Dr. Beckenhauer noted that on exam Plaintiff had “dislocations to the left and
right shoulders, passively. Pain at the right shoulder.” (Ex. 5F: Tr. 385, Filing 16-7
at 91.)
      On June 29, 2017, Plaintiff reported having difficulty with her PTSD and
depression and wanted to start Serzone again. (Ex. 34F: Tr. 1340, Filing 15-3, at
135.) Dr. Beckenhauer restarted Serzone. (Ex. 34F: Tr. 1343, Filing 15-3 at 138.)
      On July 13, 2017, Plaintiff returned to Dr. Beckenhauer after having been
approved for Ehlers-Danlos Syndrome testing. Plaintiff was having pain in her neck,
low back, and both shoulders. (Ex. 34F: Tr. 1345, Filing 15-3 at 140.) Dr.
Beckenhauer ordered x-rays of both shoulders, her cervical spine, and her lumbar
spine. (Ex. 34F: Tr. 416-19, Filing 16-7 at 22-25.) The labs were negative for
confirming Ehlers-Danlos Syndrome. (Ex. 34F: Tr. 411, Filing 16-7 at 117.)
      On August 29, 2017, Plaintiff reported lots of triggers for her depression and
PTSD and that she had been unable to take trazodone and gabapentin. (Ex. 5F: Tr.
395, Filing 16-7 at 101.) Dr. Beckenhauer restarted Serzone. (Ex. 5F: Tr. 398, Filing
16-7 at 104.)
                                        2018
      On January 30, 2018, Plaintiff saw Joan Quinn, M.D., for primary care at
Methodist Health System. Her musculoskeletal examination was normal with a
normal gait. Dr. Quinn noted Plaintiff seemed to be “fairly noncompliant” with
rheumatology’s recommendations including muscle relaxers and physical therapy.
(Ex. 12F: Tr. 483, Filing 14-1 at 25.) Most of this appointment was coordinating
care and counseling, with completion of releases to allow Dr. Quinn to obtain
records. (Ex. 12F: Tr. 486, Filing 14-1 at 28.)
       On March 19, 2018, Plaintiff saw Dr. Quinn and reported, among other things,
that she thought her cognitive functioning was lacking. (Ex. 12F: Tr. 479, Filing 14-
1 at 21.) On exam, Plaintiff displayed normal gait and normal strength in the
musculoskeletal system, but Dr. Quinn noted: “B[oth] shoulders easily dislocate.
Her right shoulder has limited ROM and she cannot lift it above her head.” Dr. Quinn
increased the Serzone dosage to better control depression and ordered an orthopedics
consultation for her shoulders. (Ex 12F: Tr. 481-82, Filing 14-1 at 23-24.)

                                          6
    8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 7 of 38 - Page ID # 1585




       On May 7, 2018, Plaintiff saw Dr. Quinn following her recent right shoulder
MRI which had shown severe supraspinatus tendinosis with imbition of contrast that
was consistent with an interstitial tear, a SLAP tear, and other findings. (Ex. 31F:
Tr. 1207, Filing 15-3 at 2.) Plaintiff reported she was doing better and had not had
any recent falls. Plaintiff displayed a normal gait. Dr. Quinn directed Plaintiff to
follow up with her orthopedist, Darren Keiser, M.D. (Ex. 31F: Tr. 1210, Filing 15-
3 at 5.)
      On May 29, 2018, Plaintiff’s physical examination at Methodist Health
System by John R. Lohrberg, M.D., revealed normal gait, no swelling in the
musculoskeletal system, and no joint deformity. (Ex. 31F: Tr. 1277, Filing 15-3 at
72.)
       On July 2, 2018, Plaintiff again saw Dr. Quinn. Plaintiff explained she was
undergoing physical therapy for her right shoulder and reported her pain medications
were not working and her muscle relaxers were not helping either. (Ex. 31F: Tr.1243,
Filing 15-3 at 38.)
                                         2019
       On January 31, 2019, Plaintiff saw Samuel Dubrow, M.D., at CHI Health
concerning her left shoulder pain. Plaintiff rated her pain at 8 out of 10. She reported
continued pain in her right shoulder. (Ex. 40F: Tr. 1406, Filing 15-4 at 49.) Dr.
Dubrow noted: “It appears to me that she has recurrent instability to her left shoulder
which is chronic in nature and secondary to her diagnosis of Ehlers Danlos
syndrome.” Dr. Dubrow ordered an MRI of her left shoulder. (Ex. 40F: Tr. 1410,
Filing 15-4 at 53.) On February 7, 2019, an MRI was performed of Plaintiff’s left
shoulder, which showed a likely anterior superior labral tear. (Ex. 33F: Tr. 1336,
Filing 15-3 at 131.)
       On May 30, 2019, Plaintiff returned to Dr. Dubrow concerning her shoulder
pain. Dr. Dubrow noted: “Patient complains about pain all the time and unable to lay
on either side at night due to the pain. The left shoulder is very unstable and states it
pops out all the time.” Celebrex and ice were not providing relief. (Ex. 40F: Tr. 1410,
Filing 15-4 at 53.) Dr. Dubrow performed an exam and reviewed the recent MRI.
He diagnosed “Bursitis/tendonitis, shoulder” and instability of left shoulder joint. It



                                           7
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 8 of 38 - Page ID # 1586




was decided to continue with conservative treatment, and Dr. Dubrow recommended
rotator cuff strengthening exercises. (Ex. 40F: Tr. 1414-15, Filing 15-4 at 57-58.)
                                    Orthopedists
                                        2016
       On April 5, 2016, Plaintiff saw Casey Beran, M.D., at MCH & Health System,
for review of her left hip and back pain. Plaintiff discussed her hypermobility in all
her joints. Dr. Beran noted the x-rays had shown mild dysplasia of the left hip,
diagnosed a likely labral tear from hip dysplasia, and ordered an MRI arthrogram.
Dr. Beran noted that Plaintiff’s range of motion in the spine does not cause any
symptoms down the leg and that she had negative straight leg raises. Knees revealed
tenderness to palpation, full range of motion and no skin abnormalities. Pelvis and
hip x-rays showed mild dysplasia of the hip with no significant arthritic changes or
spurring. (Ex. 6E: Tr. 447-48, Filing 16-7 at 153-54.) On April 8, 2016, the MRI was
performed of Plaintiff’s left hip. (Ex. 3F: Tr. 322-23, Filing 16-7 at 28-29.)
       On April 19, 2016, Plaintiff returned to Dr. Beran, who reviewed the MRI and
diagnosed degenerative tearing of the left acetabular labrum. Dr. Beran discussed
avoidance of activities that would make her left hip pop or catch. (Ex. 6E: Tr. 445,
Filing 16-7 at 151.)
       On May 17, 2016, Dr. Beran performed a left hip cortisone injection. Plaintiff
tolerated the procedure well and noted no problems with her gait. (Ex. 6F: Tr. 443-
44, Filing 16-7 at 149-50.)
                                        2018
       On April 11, 2018, Plaintiff saw Dr. Darren Keiser, M.D., an orthopedist at
Methodist Health System, concerning her bilateral shoulder pain. Plaintiff
complained of stiffness, locking, catching, feelings of weakness and pain in her
shoulders. On exam, Plaintiff had difficulty raising both shoulders above the 90-
degree plane of elevation as well as other positive findings. Dr. Keiser obtained and
reviewed x-rays of both shoulders, which showed well maintained bony intervals, a
type 2 acromion, and some AC arthropathy, but no destructive or traumatic
abnormality otherwise. Dr. Keiser planned to move forward with an MRI of
Plaintiff’s right shoulder and an x-ray of Plaintiff’s left hip. (Ex. 20F: Tr. 560-63,
Filing 14-1 at 102-05.)

                                          8
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 9 of 38 - Page ID # 1587




      On May 23, 2018, Plaintiff returned to Dr. Keiser who recommended surgical
correction for her right shoulder issues. (Ex. 30F: Tr. 1184, Filing 15-2 at 84.)
       On June 13, 2018, Plaintiff returned to Dr. Keiser’s office following her recent
right shoulder arthroscopy and right ring finger trigger release, and saw Ryan
Houser, PA-C. Plaintiff reported she had quit taking pain medication due to side
effects and had been a bit noncompliant with immobilizer because she found it
uncomfortable. She was directed to return in four weeks for reevaluation. (Ex. 30F:
Tr. 1153-54, Filing 15-2 at 53-54.)
       On July 18, 2018, Plaintiff saw Sean C. Bigler, PA-C, for reevaluation.
Plaintiff reported she was doing quite well overall, but explained she had some pain
and had because of gastric problems had difficulty finding pain medicines that were
agreeable with her. Mr. Bigler directed Plaintiff to discontinue use of her
immobilizer and avoid any significant lifting, pushing, or pulling activity. (Ex. 30F:
Tr. 1192-93, Filing 15-2 at 92-93.)
       On August 8, 2018, Plaintiff saw Dr. Keiser. On exam, her right shoulder still
had limited mobility and some irritability with motion arcs, mostly limited in
abduction and external rotation. Dr. Keiser directed Plaintiff to avoid strenuous
activity and any kind of lifting while moving forward with stretches as taught by the
physical therapist and discussed the possibility of an eventual capsular release. (Ex.
30F: Tr. 1162, Filing 15-2 at 62.)
        On September 5, 2018, Plaintiff returned to Dr. Keiser concerning her right
shoulder. On exam, Plaintiff had end range tightness in all planes secondary to
adhesive capsulitis. Dr. Keiser directed Plaintiff to continue with physical therapy
and avoid strenuous activity such as significant lifting and to only lift what she was
lifting with therapy. Dr. Keiser explained a capsular release was an option if she did
not regain mobility. (Ex. 30F: Tr. 1175, Filing 15-2 at 75.)
      On October 3, 2018, Plaintiff returned to Dr. Keiser. On exam, Plaintiff had
end range tightness in all planes consistent with secondary adhesive capsulitis. It
was decided to continue formal therapy and observation at that point instead of
pursuing an arthroscopic capsular release. (Ex. 30F: Tr. 1138, Filing 15-2 at 38.)
      On November 7, 2018, Plaintiff again saw Dr. Keiser concerning her right
shoulder. Plaintiff felt it had improved, but her left shoulder was really bother her,

                                          9
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 10 of 38 - Page ID # 1588




making her favor her right side and making her right side worse. Plaintiff also
complained of about her hip issues. Dr. Keiser continued physical therapy for the
right shoulder and planned an MRI for the left shoulder, with home exercises for
both shoulders. Dr. Keiser planned to x-ray Plaintiff’s left hip and pelvis on her
return. (Ex. 30F: Tr. 1127-28, Filing 15-2 at 27-28.)
        On December 31, 2018, Plaintiff returned to Dr. Keiser concerning her
shoulders and hip issues. She reported as follows: “Her right shoulder is better than
80% compared to where she was before her shoulder surgery. She states she has a
little bit of collarbone discomfort with certain movements, but her left shoulder is
much worse than her right at this point. This is a shoulder that she can sublux and
voluntarily dislocate. She has pain at night, pain with reaching and raising her arm.”
On exam, Dr. Keiser found: “Both shoulders were examined which have symmetric
forward elevation, abduction, external rotation, internal rotation. She is able to
demonstrate positive impingement findings on the left, positive bicipital findings on
the left, fair strength with abduction, external/internal rotation compared to both
shoulders. She is neurovascularly intact distally.” Plaintiff stated she was content
and satisfied with the right shoulder, but she agreed to a corticosteroid injection in
the left shoulder. She decided to hold off on an MRI of the left shoulder. (Ex. 30F:
Tr. 1116, Filing 15-2 at 16.)
                                          2019
      On February 7, 2019, a left hip intra-articular steroid injection for left hip pain.
was performed by Dr. Beran at CHI Health. (Ex. 33F: Tr. 1337, Filing 15-3 at 132.)
       On June 24, 2019, Plaintiff saw Paul Watson, M.D., at CHI Health, for
evaluation of her hip pain. (Ex. 40F: Tr. 1416, Filing 15-4 at 59.) On exam, Dr.
Watson noted “severe multidirectional instability” in her right shoulder,
multidirectional instability in her left shoulder, hyperextension in both knees, and
several findings in both hips. Dr. Watson noted x-rays showed left hip dysplasia, and
Dr. Watson reviewed the April 2016 left hip MRI. Physical examination revealed
intact sensation, 5/5 strength in the upper and lower extremities, negative lumbar
straight leg raise, and full range of motion in the tested joints with some pain in the
hip and knees. X-ray imaging of the hip revealed only mild hip dysplasia, but no
fracture, dislocation, or loose fragments. Dr. Watson noted a left hip arthroscopy
with acetabuloplasty and possible femoroplasty with an acetabular labral

                                           10
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 11 of 38 - Page ID # 1589




debridement versus repair was indicated. Plaintiff elected to proceed with the
procedure. (Ex. 40F: Tr. 1420-21, Filing 15-4 at 63-64.)
       On August 1, 2019, Plaintiff saw orthopedic surgeon Matthew Dilisio, M.D.,
upon referral from Dr. Quinn, to discuss bilateral elbow pain. (Ex. 42F, Tr. 1433,
Filing 15-4 at 76.) Examination of cervical spine revealed no tenderness, normal
range of motion, no instability, intact muscle strength, and preserved sensation.
Similarly examination of the elbows revealed no tenderness, appropriate range of
motion, no instability, intact muscle strength, and preserved sensation. Regarding
Plaintiff’s complaints of shoulder pain, Dr. Dilisio stated: “I do not recommend any
stabilization for her left shoulder as likely a result of her connective tissue disease
and surgery is not improving [sic] to be too beneficial for that. I think doing
reasonable from a right shoulder standpoint after her prior rotator cuff repair and she
is not unstable.” (Ex. 42F, Tr. 1438-39, Filing 15-4 at 81-82.)
                                  Rheumatologists
                                        2017
      On July 27, 2017, Plaintiff saw Deborah Doud, M.D., to evaluate her joint
hypermobility and possible Ehlers-Danlos syndrome and chronic joint pain. (Ex. 4F:
Tr. 335, Filing 16-7 at 41.) On exam, Plaintiff had hypermobility in joints and some
hip instability, as well as typical trigger points consistent with fibromyalgia. Dr.
Doud diagnosed Ehlers-Danlos Syndrome with a Beighton score of 10 out of 10 and
fibromyalgia. Dr. Doud noted: “I also explained to her that there was no treatment
for Ehlers-Danlos syndrome other than physical therapy to strengthen the muscles
around the major joints to support the joints.” Dr. Doud prescribed physical therapy
and started gabapentin and trazodone. (Ex. 4F: Tr. 338, Filing 16-7 at 44.)
                                        2018
       On January 26, 2018, Plaintiff again saw Dr. Doud concerning her
fibromyalgia and Ehlers-Danlos syndrome. She rated her pain at 6 out of 10. On
exam, Plaintiff had hypermobility in her knees, elbows, shoulders and hips, and
trigger points consistent with fibromyalgia. Dr. Doud noted Plaintiff never used the
prescription for physical therapy that was written 6 months earlier. Dr. Doud started
cyclobenzaprine and explained Plaintiff needed to get her major muscles stronger to
support her hyper mobile joints. (Ex. 13F: Tr. 489-90, Filing 14-1 at 31-32.)

                                          11
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 12 of 38 - Page ID # 1590




       On March 20, 2018, Plaintiff complained about her increasing shoulder issues
and rated her pain at 6 out of 10. She reported fatigue and fibro fog. On exam, Dr.
Doud noted: “She has marked increase in range of motion of most major joints
especially the shoulders elbows and knees. Her Beighton score [for joint laxity and
hypermobility] is 10/10. There is no joint swelling or synovitis. She has trigger
points consistent with fibromyalgia.” Dr. Doud directed Plaintiff to continue aquatic
therapy and keep her appointment with the orthopedist. (Ex. 13F: Tr. 491-92, Filing
14-1 at 33-34.)
       On August 16, 2018, Plaintiff reported being in a lot of pain and a having a
“frozen” right shoulder. Plaintiff reported her pain ranged from 7 to 10 out of 10 in
her right shoulder and she had pain elsewhere as well. On exam, Plaintiff was not
able to internally rotate her right shoulder and had abduction limited to about 30
degrees and flexion limited to 90 degrees. She had the trigger points consistent with
fibromyalgia. Dr. Doud continued Celebrex and started Lyrica. For Ehlers-Danlos
Syndrome, Dr. Doud recommended strengthening the muscles around her major
joints to help with the joint laxity. (Ex. 21F: Tr. 566-67, Filing 14-1 at 108-09.)
                                       2019
       On July 30, 2019, Plaintiff saw Nada Skaf, M.D., upon referral from Dr.
Quinn, for evaluation of her diffuse pain and Ehlers-Danlos syndrome. (Ex. 41F: Tr.
1423, Filing 15-4 at 66.) On exam, Plaintiff could dislocate the left shoulder
posteriorly and she had hypermobility in her thumb and elbows. She could place her
palms on the floor with her knees in full extension. She was wearing a right ankle
brace. Dr. Skaf noted a clinical diagnosis of Ehlers Danlos syndrome, hypermobile
type (type III), pending genetic evaluation. Dr. Skaf specifically noted strenuous
physical activities should be avoided, and physical therapy should be considered to
strengthen major muscle groups to decrease joint strain and braces may be used for
support and/or comfort. Recommended activities included low impact exercises like
yoga, swimming, walking, stretching, and water aerobics, which were also
recommended for fibromyalgia. (Ex. 41F: Tr. 1427-28, Filing 15-4 at 70-71.)
                             Other Treating Physicians
      On November 8, 2017, Plaintiff saw Rebecca A. Ehlers, M.D., upon referral
from Tabitha M. Nenninger, M.D., for her gastrointestinal complaints. At the visit,


                                         12
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 13 of 38 - Page ID # 1591




musculoskeletal examination revealed normal gait and station. (Ex. 8F: Tr. 457,
Filing 16-7 at 163.)
      On October 1, 2018, Plaintiff saw her gynecologist, and reported that “she is
not yet able to raise her right arm in all directions after the surgery.” (Ex. 24F: Tr.
889, Filing 14-5 at 63.)
                                  Chiropractic Care
       On January 3 and 17, 2018, Plaintiff sought chiropractic care for her various
pain complaints, rating her pain at 5 out of 10. (Ex. 16F: Tr. 498, 500, Filing 14-1 at
40, 42.) On January 26, February 13, March 7 and 26, 2018, Plaintiff rated her pain
at 4 out of 10. (Ex. 16F: Tr. 502, 504, 506, Filing 14-1 at 44, 46, 48.) On May 4 and
22, 2018, Plaintiff reported her lumbar pain was at 7 out of 10. (Ex. 23F: Tr. 864,
866, Filing 14-5 at 38, 40.) On January 10 and 28, and February 8 and 27, 2019,
Plaintiff reported pain at 5 out of 10 in her thoracic and lumbar spine. (Ex. 32F: Tr.
862, 1306-10, Filing 14-5 at 36, 101-05.) From April 12, 2019, through the date of
the hearing, Plaintiff consistently sought chiropractic treatment for her
back/sacral/pelvis pain. (Ex. 32F: Tr. 1286-1302, Filing 15-3 at 83-97.)
                                  Physical Therapy
      On February 2, 2018, Plaintiff started physical therapy that had been
prescribed by Dr. Doud. (Ex. 19F: Tr. 515-20, Filing 14-1 at 57-62.) On April 25,
2018, Plaintiff reported that although her hips were sore, she was gardening and
doing yoga. (Ex. 22F: Tr. 578, Filing 14-2 at 11.) Plaintiff regularly attended
physical therapy through April 15, 2019. After her husband’s heart attack, she
cancelled remaining appointments to care for him and was formally discharged from
physical therapy in July of 2019. (Ex. 33F: Tr. 1330-34, Filing 15-3 at 125-29.)
                   Licensed Independent Clinical Social Workers
      On October 27, 2017, Bruce Sather, Ph.D., LICSW, provided a summary of
counseling treatment with Plaintiff. He saw Plaintiff approximately 18 times since
August 2015, focusing primarily on PSTD and depression. Plaintiff discontinued
therapy in 2016 to care for her grandchildren, but returned to therapy in March 2017
and had been consistent since then. (Ex. 7F: Tr. 452-53, Filing 16-7 at 158-59.)



                                          13
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 14 of 38 - Page ID # 1592




      On November 2, 2017, Plaintiff saw Ruth Sather, Ph.D., LICSW, for mental
health therapy. (Ex. 25F: Tr. 933, Filing 14-5 at 107.) Plaintiff saw her on a fairly
regular basis after that time. (Ex. 25F: Tr. 920-32, Filing 14-5 at 94-106; Ex. 39F:
Tr. 1401-04, Filing 15-4 at 44-47.)
                       Advanced Practice Registered Nurse
       On July 17, 2018, Plaintiff saw Anne Hofer, APRN, at CHI Health for an
evaluation for psychiatric medication management. Plaintiff explained that Dr.
Quinn had wanted her to see psychiatry for her psychiatric medications. Plaintiff
requested treatment for her depression and PTSD. She reported a depressed mood,
decreased appetite, negative side talk, and anxiety. Ms. Hofer diagnosed severe
major depression without psychotic features and anxiety. Ms. Hofer continued
nefazodone and Xanax. Concerning PTSD, Ms. Hofer noted: “The patient does
describe some clinically significant posttraumatic stress symptoms related to several
different incidences throughout her life.” Ms. Hofer then noted several incidences
and noted Plaintiff described various symptoms of PTSD. (Ex. 26F: Tr. 948-49,
Filing 15-1 at 2-3.) Plaintiff reported fatigue, myalgias and arthralgias, and
occasional migraine headaches. On physical examination, Plaintiff exhibited normal
range of motion in the musculoskeletal system with a normal gait. Plaintiff was
negative for any gait problems or joint swelling. Plaintiff’s mental status
examination revealed proper cooperation, good eye contact, normal speech,
congruent affect, logical thought association, normal thought content, no
hallucination, intact memory, steady gait and station, normal fund of knowledge,
intact attention and concentration, and fair insight and judgment (Ex. 26F: Tr. 955-
56, Filing 15-1 at 9-10.)
       On August 28, 2018, Plaintiff reported she did not feel her medications had
significantly impacted her mood. She was interested in retrying sertraline. Plaintiff
complained of her fibromyalgia and shoulder pain and explained physical therapy
was not going as well as she had hoped. She stated her frequent fibromyalgia
exacerbations caused increased psychiatric symptoms. Plaintiff reported only getting
about 2-3 hours of sleep each night. (Ex. 26F: Tr. 958, Filing 15-1 at 12.) Plaintiff
showed normal muscle strength and tone, and a steady gait and station. Her
psychological examination was also normal with a euthymic mood, mood-congruent
affect, normal speech, normal thought process, logical thought association, normal

                                         14
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 15 of 38 - Page ID # 1593




thought content, no hallucinations, intact memory, good concentration and attention,
good insight and judgment, and proper orientation. Ms. Hofer tapered Plaintiff off
nefazodone and started sertraline. (Ex. 26F: Tr. 963-64, Filing 15-1 at 17-18.)
       On October 11, 2018, Plaintiff reported some decreased mood lability and
depression and described insomnia that was chronic. She reported some increased
panic attacks due to PTSD triggers. Plaintiff reported getting about 4-6 hours of sleep
each night. Ms. Hofer continued sertraline at 100 mg daily. (Ex. 26F: Tr. 965-66,
Filing 15-1 at 19-20.) Physical examination revealed normal gait, no need for
assistive devices, and normal muscle tone and strength. Mental status examination
was also normal (Ex. 26F: Tr. 969-70, Filing 15-1 at 23-24.)
       On December 10, 2018, Plaintiff reported increased pain and bowel symptoms
since her last appointment. (Tr. 971-72, Filing 15-1 at 25-26.) Ms. Hofer increased
sertraline to 150 mg daily. (Tr. 977, Filing 15-1 at 31.)
       On February 11, 2019, physical examination revealed steady gait, no need for
assistive devices, and normal muscle tone and strength. Mental status examination
was also normal with a euthymic mood, mood-congruent affect, normal speech,
normal thought process, logical thought association, normal thought content, no
hallucinations, intact memory, good concentration and attention, good insight and
judgment, and proper orientation. Ms. Hofer continued current medications with
sertraline at 150 mg daily and Xanax three times daily as needed. (Ex. 38F: Tr. 1384-
85, Filing 15-4 at 27-28.)
       On April 11, 2019, Plaintiff reported an increase in mood lability and feeling
very irritable and agitated and having increased anxiety. Plaintiff reported difficulty
sleeping at night due to anxiety. (Ex. 38F: Tr. 1386-87, Filing 15-4 at 29-30.)
Physical examination again revealed steady gait, no need for assistive devices, and
normal muscle tone and strength. Mental status examination was also normal with a
euthymic mood, mood-congruent affect, normal speech, normal thought process,
logical thought association, normal thought content, no hallucinations, intact
memory, good concentration and attention, good insight and judgment, and proper
orientation. Ms. Hofer increased sertraline to 200 mg daily and continued Xanax
three times daily as needed. (Ex. 38F: Tr. 1389-91, Filing 15-4 at 32-34.)




                                          15
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 16 of 38 - Page ID # 1594




       On July 26, 2019, Plaintiff again saw Ms. Hofer for psychiatric medication
management. Plaintiff had broken her ankle after stepping into a hole at her farm.
Plaintiff reported delayed healing due to her Ehlers-Danlos Syndrome. Plaintiff
reported some increased anxiety. (Ex. 38F: Tr. 1392-93, Filing 15-4 at 35-36.)
Mental status examination showed an anxious mood, but a mood-congruent affect,
normal speech, normal fund of knowledge, normal thought process and content,
logical thought association, absent hallucination, intact memory, fair attention and
concentration, proper orientation, and no homicidal or suicidal ideation. Ms. Hofer
continued sertraline and Xanax and prescribed trazodone to help with sleep. (Ex.
38F: Tr. 1397-98, Filing 15-4 at 40-41.)
      E. Medical Opinions
                          Consulting Physician Assistant
      On November 29, 2017, Plaintiff saw Amanda Millemon, PA, for a
consultative examination. (Ex. 10F: Tr. 465, Filing 14-1 at 7.) A musculoskeletal
exam revealed the following:
      [Plaintiff] has for the most part normal range of motion although with
      her Ehlers-Danlos syndrome she is a little hesitant to head herself with
      full range of motion due to concerns for dislocation. This is most
      notable with her left hip and right shoulder. Her left shoulder definitely
      has decreased range of motion with forward elevation. Because of this
      in both shoulders she is concerned about dislocation. She is able to do
      this motion although she is hesitant with it. Similar problems with her
      left hip, she has pain when she is moving her left hip but she does have
      okay range of motion, but there are some difficulty in moving this joint
      and discomfort as well. There is some pain with palpation in the left hip
      and the right shoulder, otherwise there is no significant pain to
      palpation. There is no sign of effusion in any joint. There is no swelling
      or effusion in any of the joints and she has full strength in all muscle
      groups in bilateral upper and lower extremities.
(Tr. 469, Filing 14-1 at 11.) Neurological results were as follows:
      Cranial nerves II through XII are intact. She has normal sensation to
      touch in upper and lower extremities. Reflexes are normal bilaterally.
      Sensation is intact bilaterally. Gait is normal. Negative straight leg
      raising test. No clonus.

                                         16
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 17 of 38 - Page ID # 1595




(Ibid.) Plaintiff “was somewhat anxious during exam and tearful throughout
discussion with her history involving her events with her posttraumatic stress event.
She was cooperative with normal thought content.” (Ibid.) Ms. Millemon opined:
      The claimant’s disability regarding her medical diagnosis is stemmed
      mostly from her Ehlers-Danlos syndrome, which involves all her joints.
      She most notably has problems with her left hip and right shoulder. She
      is very hesitant to move her joints full range of motion due to concerns
      for dislocation especially in her bilateral shoulders. She does have some
      tenderness to palpation on exam in her shoulders and hip but she seems
      to get around pretty well today during our visit although she does seem
      quite anxious throughout the exam. I think with her history of
      dislocations and pain there would definitely be some restrictions
      involving work and her ability to perform job duties especially with
      lifting, bending, crawling, carrying objects, handling objects, climbing.
      She could do some sitting or standing, but not for long periods as I think
      she has pain when she sits for long periods of time.
(Ex. 10F: Tr. 440, Filing 14-1 at 12.)
                           Consulting Psychologist
       On November 30, 2017, Plaintiff saw Dr. Jennifer Lindner, Ph.D., for a
psychological consultative examination. (Ex. 9F: Tr. 460, Filing 14-1 at 2.)
Plaintiff’s current mental functioning was assessed as follows:
      [Plaintiff] was oriented to date, time, day, and person, but not to place.
      Her attitude was cooperative. She had difficulty with long-term
      memory, but had adequate short-term and immediate memory. She had
      adequate concentration, although processing skills were slowed. She
      did appear somewhat impulsive. She demonstrated concrete reasoning
      skills.
      Her mood appeared depressed and anxious. Affect was anxious. Speech
      was appropriate in articulation and tone. She did report hearing her
      name called and nobody being there, but did not report any other
      psychotic symptoms. She reported lack of energy and always feels
      fatigued. She has experienced an increase of appetite due to quitting
      smoking. She has difficulty sleeping due to discomfort and pain. She
      believes she sleeps 4 to 5 hours and tries to nap early down in the
      afternoon.


                                         17
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 18 of 38 - Page ID # 1596




(Ex. 9F: Tr. 462, Filing 14-1 at 4.) Dr. Lindner’s assessment of Plaintiff’s current
adaptive functioning was as follows:
      [Plaintiff] typically wakes up. She will do dishes at 5 in the morning,
      get her daughter ready for school, and takes her daughter to school.
      When she is home, she will feed the dogs and have the TV on, but is
      not watching it due to all the sexual harassment allegations. She will
      read. She has been helping her fiance’s mother put up Christmas
      decorations…. She has been researching doctors and completing
      disability paperwork. She spends a lot of time in the kitchen, canning
      and preparing dinners.
      [Plaintiff] has adequate daily functioning. She has difficulty with social
      interactions due to PTSD, hypervigilance and anxiety. She has
      difficulty coping with stress. She gets overwhelmed frequently and
      tends to shutdown. She lacks coping skills. She has adequate
      concentration. She would be capable of understanding instructions, as
      well as carrying them out. She would struggle with interacting with
      coworkers and supervisors due to PTSD, anxiety, and some paranoid
      ideation. She would struggle with adjusting to changes in routine due
      to feeling overwhelmed frequently. She would be capable of managing
      her own funds.
(Ex. 9: Tr. 462-63, Filing 14-1 at 4-5.) Dr. Lindner diagnosed PTSD and major
depressive disorder, recurrent, severe. Prognosis was guarded. (Ex. 9: Tr. 463, Filing
14-1 at 5.)
                         State Agency Medical Consultants
       On February 9, 2018, state agency medical consultant Jerry Reed, M.D.,
reviewed Plaintiff’s medical records and found she could perform a reduced range
of light work. Dr. Reed opined that Plaintiff could occasionally lift 20 pounds and
frequently lift 10 pounds; she could stand or sit for 6 hours in a normal 8-hour day;
she could occasionally climb, balance, stoop, kneel, crouch, or crawl; and she should
avoid concentrated exposures to extreme cold, vibrations, and hazards. The postural
limitations were “[p]rimarily due to pain complaints,” but Dr. Reed noted that the
medical evidence “supports occasional postures as [Plaintiff] generally has normal
strength, and normal [range of motion] in all joints.” Dr. Reed also opined that
Plaintiff’s ability to push or pull with her upper extremities was limited, stating:


                                         18
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 19 of 38 - Page ID # 1597




      Claimant may have difficulty with overhead reaching due to discomfort
      and anxiety about dislocation of joint. She does have excellent strength
      in UE, excellent grip strength, no muscle atrophy, and this would
      indicate her ability to perform at least light work activity without a lot
      of overhead reaching. She describes a pretty physical daily routine
      which involves gardening, cleaning her home, transporting her children
      to and from activities.
(Ex. 1A: Tr. 73-74, Filing 16-3 at 12-13.)
       On May 7, 2018, another state agency medical consultant, Robert Roth, M.D.,
conducted his own independent review of the evidence and affirmed Dr. Reed’s
opinion (Ex. 3A: Tr. 93-95, Filing 16-3 at 32-95.) Dr. Roth noted that Dr. Reed had
given Plaintiff “light RFC restrictions with careful attention given to her shoulders
and to avoid bilateral overhead reaching,” and he concluded that “[t]his continues to
appear appropriate.” (Ex. 3A: Tr. 90, Filing 16-3 at 29.)
                                Anne Hofer, APRN
       On July 26, 2019, Ms. Hofer completed a mental medical source statement
form and provided her opinions concerning how Plaintiff’s mental impairments
limited her ability to work. Diagnoses included anxiety; depressive disorder, severe;
insomnia; and PTSD. Plaintiff’s prognosis was rated “fair.” Ms. Hofer explained that
Plaintiff “has a number of medical issues that, paired with her mental health issues,
make it unlikely that she will be able to maintain gainful employment or return to
maximum functional capacity.” (Ex 36F: Tr. 1365, Filing 15-4 at 8.)
       Ms. Hofer noted on a check-box form that Plaintiff had functional limitations
in a number of categories. She was most limited in working at an appropriate and
consistent pace, sustaining an ordinary routine and regular attendance at work, and
working a full day without needing more than the allotted number or length of rest
periods at a consistent pace. Ms. Hofer expected Plaintiff to be off task 10 percent
of a workday and to be absent from work two days per month on average as a result
of her impairments. (Ex 36F: Tr. 1366-67, Filing 15-4 at 9-10).




                                         19
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 20 of 38 - Page ID # 1598




                                 II. DISCUSSION
      A. Standard of Review
      The court may reverse the Commissioner’s findings only if they are not
supported by substantial evidence or result from an error of law. Nash v. Comm'r,
Soc. Sec. Admin., 907 F.3d 1086, 1089 (8th Cir. 2018); 42 U.S.C. § 405(g) (“The
findings of the Commissioner of Social Security as to any fact, if supported by
substantial evidence, shall be conclusive....”). Under this standard, a court looks to
an existing administrative record and asks whether it contains sufficient evidence to
support the agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148,
1154 (2019). Substantial evidence is “more than a mere scintilla.” Id. (quoting
Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) It means—and means
only—"such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Id. (quoting Consolidated Edison, 305 U.S. at 229).
      In determining whether evidence is substantial, the court considers evidence
that both supports and detracts from the Commissioner’s decision. If substantial
evidence supports the Commissioner’s conclusion, the court may not reverse merely
because substantial evidence also supports the contrary outcome and even if the
court would have reached a different conclusion. Nash, 907 F.3d at 1089. The Eighth
Circuit has repeatedly held that a court should “defer heavily to the findings and
conclusions of the Social Security Administration.” Wright v. Colvin, 789 F.3d 847,
852 (8th Cir. 2015).
       The Court must also determine whether the Commissioner’s decision is based
on legal error. Collins v. Astrue, 648 F.3d 869, 871 (8th Cir. 2011). Legal error may
be an error of procedure, the use of erroneous legal standards, or an incorrect
application of the law.” Id. (citing Brueggemann v. Barnhart, 348 F.3d 689, 692 (8th
Cir. 2003); Nettles v. Schweiker, 714 F.2d 833, 836 (8th Cir. 1983)). No deference
is owed to the Commissioner's legal conclusions. Brueggemann, 348 F.3d at 692
(stating allegations of legal error are reviewed de novo).
      B. Plaintiff’s Physical Limitations
      “An ALJ determines a claimant’s RFC ‘based on all the relevant evidence,
including the medical records, observations of treating physicians and others, and an
individual’s own description of [her] limitations.’” Koch v. Kijakazi, No. 19-3421,

                                         20
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 21 of 38 - Page ID # 1599




___ F.4th ___, 2021 WL 2944242, at *9 (8th Cir. July 14, 2021) (quoting Combs v.
Berryhill, 878 F.3d 642, 646 (8th Cir. 2017) (alteration in original)). “[A] claimant’s
RFC is a medical question ....” Id. (quoting Combs, 878 F.3d at 646). “Therefore,
the ALJ must use some medical evidence of the claimant’s ability to function in the
workplace in order to make a proper RFC assessment; the ALJ may not simply draw
his own inferences about the claimant’s functional ability from medical reports.” Id.
(internal quotations, alterations, and citations omitted). But “[e]ven though the RFC
assessment draws from medical sources for support, it is ultimately an administrative
determination reserved to the Commissioner.” Perks, 687 F.3d 1086, 1092 (8th Cir.
2012) (quoting Cox v. Astrue, 495 F.3d 614, 619-20 (8th Cir. 2007)).
       The ALJ may rely on a reviewing physician’s report at step four when the
burden is on the claimant to establish an inability to do past relevant work. Casey v.
Astrue, 503 F.3d 687, 697 (8th Cir. 2007); Combs, 878 F.3d at 646. However, the
opinions of non-treating, non-examining sources are not generally considered to be
substantial evidence at step five. See Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir.
2000) (“The opinions of doctors who have not examined the claimant ordinarily do
not constitute substantial evidence on the record as a whole. Likewise, the testimony
of a vocational expert who responds to a hypothetical based on such evidence is not
substantial evidence upon which to base a denial of benefits.”) (citation omitted);
see also Strongson v. Barnhart, 361 F.3d 1066, 1071-72 (8th Cir.2004) (“[T]he
ALJ’s duty to develop the record fully and fairly ... includes the responsibility of
ensuring that the record includes evidence from a treating physician, or at least an
examining physician, addressing the particular impairments at issue.”).
       Plaintiff contends the ALJ’s “occasional overhead reaching” limitation lacks
sufficient medical support. Plaintiff claims her ability to reach overhead is more
limited, and she points to the following evidence.
      [Plaintiff] testified concerning overhead activities as follows: “I can
      raise my arms above my head, but I would not lift anything above my
      – like a gallon of milk I would not.” (Tr. 50, Filing 16-2 at 51).8 The
      record generally shows [Plaintiff] had issues with her shoulders

      8
        Plaintiff also responded affirmatively when asked if she had problems lifting
things in front of her: “Yes. I have trouble lifting no matter, you know, at what height
or weight.” (Tr. 50, Filing 16-2 at 51.)
                                          21
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 22 of 38 - Page ID # 1600




      dislocating that was observable on exam. (See, e.g., Tr. 385, Filing 16-
      7 at 91) (“Does have dislocations to the left and right shoulders,
      passively.”).9 During the consultative examination [on November 29,
      2017, Amanda Millemon. P.A.,] noted difficulty with full range of
      motion of [Plaintiff’s] shoulders specifically due to concerns for
      dislocation. (Tr. 470, Filing 14-1 at 12). The record shows [Plaintiff]
      generally had difficulty with raising her arms above her head. (See,
      e.gs., Tr. 1116, Filing 15-2 at 16; 1184, Filing 15-2 at 84).10
      After a record review, the agency medical consultants found [Plaintiff]
      could not perform overhead reaching at the level the ALJ found in the
      RFC. (See Tr. 74, 76, Filing 16-3 at 13, 15; Tr. 90, 93-94, Filing 16-3
      at 29, 32-33). Specifically, the reconsideration explanation explains:
      “She does have issues with both shoulders and avoiding heavy lifting
      and overhead reaching appears appropriate. RFC affirmed.” (Tr. 90,
      Filing 16-3 at 29) (emphasis added). The ALJ purportedly found these
      agency medical consultant opinions persuasive. (Tr. 19, Filing 16-2 at
      20). The hearing decision contains no explanation for why the agency
      medical consultant opinions that [Plaintiff] could not perform overhead
      reaching activities were not followed. (See id.).
(Filing 21 at 23-24.)
        The ALJ did not specifically discuss Plaintiff’s testimony that she would not
lift a gallon of milk above her head, but he did reference Plaintiff’s reported daily
activities (Exhibit 8E: Tr. 237-41, Filing 16-6 at 45-49), which he generally found
to be inconsistent with Plaintiff’s alleged loss of functioning:
      The claimant … has reported experiencing joint pain, weakness,
      anxiety, and racing thoughts, all of which allegedly limit her ability to
      perform activities. She has reported that she is unable to stay in one
      position for long periods, lift, dig, or carry more than a gallon of milk


      This is a notation made by Plaintiff’s primary care physician, Dr. Amber
      9

Beckenhauer, D.O., in connection with an annual exam on May 17, 2017.
      10
         The first record is a notation made by Dr. Keiser on December 31, 2018,
when Plaintiff reported having pain with reaching and raising her left arm and
received a corticosteroid injection in the left shoulder. (Tr. 1116, Filing 15-2 at 16.)
The second record is an earlier notation made by Dr. Keiser on May 23, 2018, when
he recommended surgery for Plaintiff’s right shoulder. (Tr. 1184, Filing 15-2 at 84.)
                                          22
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 23 of 38 - Page ID # 1601




      (Exhibit 8E). She alleged that she sometimes needs assistance getting
      out of the bathtub, getting up from a seated position, and gaining her
      balance before walking (Exhibit 8E)….
      The claimant has described daily activities that are not limited to the
      extent one would expect given the complaints of disabling symptoms
      and limitations. The claimant admits the ability to perform personal
      care tasks independently, such as bathing, dressing, personal hygiene,
      feeding, and toileting (Exhibit 8E). She admits the ability to cook
      meals, shop, and drive (Exhibit 8E). In terms of household tasks, she is
      able to do the dishes, do laundry, feed pets, collect eggs, and take her
      daughter to school and karate (Exhibit 8E). She also reports gardening,
      fishing, reading, and watching television regularly (Exhibit 8E).
      While the claimant’s ability to engage in these ordinary life activities is
      not itself conclusive proof that she is also able to engage in substantial
      gainful activity, her capacity to perform these tasks independently is a
      strong indication that she retains the capacity to perform the requisite
      physical and mental tasks that are part of everyday basic work activity.
      That indication is further supported by the objective medical signs and
      findings discussed in more detail below. All of these factors, considered
      together, constitute sufficient evidence of the claimant’s ability to
      engage in full-time, competitive work within the parameters of the
      above residual functional capacity.
(Tr. 16, Filing 16-2 at 17.)
      The ALJ summarized medical records concerning Plaintiff’s shoulder issues
and other physical limitations, which included the May 2017 annual exam by Dr.
Beckenhauer in Exhibit 5F, the November 2017 consultative examination by Ms.
Millemon in Exhibit 10F, and the 2018 visits to Dr. Keiser in Exhibit 30F:
      In March 2016, just prior to the claimant’s alleged onset date, she
      reported that she was experiencing ongoing fatigue and chronic left hip
      pain; despite this, she was able to be active and farm (Exhibit 5F). In
      April of that year, she reported that pain in her hip and lumbar spine
      had caused her to stop working as a massage therapist (Exhibit 5F). An
      MRI of the left hip revealed an attenuation that was suggestive of
      degenerative tearing, but was otherwise normal (Exhibit 3F/17-18). The
      following month, she reported that she had episodes in which she had
      to lift her leg manually to move it because of pain (Exhibit 5F). By July
      2016, she reported that her left hip pain had completely resolved after
                                          23
8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 24 of 38 - Page ID # 1602




   receiving an injection; this resolution continued into February 2017,
   though she did report an overall increase in joint pain at that time
   (Exhibit 5F).
   In May 2017, the claimant reported that her bilateral shoulders were
   dislocating with little or no effort; while she had pain on the right, her
   left shoulder was pain free (Exhibit 5F). In July 2017, she was seen for
   a follow-up visit. It was thought that Ehler-Danlos syndrome was a
   possible diagnosis, but she had not had testing done, and the claimant
   reported ongoing dislocations and subluxations in the joints, as well as
   morning stiffness (Exhibit 4F). Ehler-Danlos syndrome was
   subsequently confirmed by testing. Also in July, the claimant had
   imaging of the shoulders that was normal (Exhibit 5F/70). At a
   November 2017 consultative examination, she again reported ongoing
   pain in her left hip and right shoulder (Exhibit 10F).
   In January 2018, the claimant received chiropractic care for her low
   back pain; this continued through 2018 and 2019 (Exhibits 16F; 23F).
   She had a rheumatology evaluation for fibromyalgia in January 2018,
   as well, at which time she reported experiencing morning stiffness most
   of the day (Exhibit 13F). She was referred to physical therapy and was
   told that she needed to strengthen her muscles in order to support her
   joints (Exhibit 13F). She began physical therapy in February 2018 for
   her joint pain and laxity; at her first visit, she reported that she had
   decreased strength and energy, which limited her ability to garden and
   care for animals (Exhibit 19F). Later that month, she reported that her
   pain was stable, though the elbow sleeves she was using were tight
   (Exhibit 19F).
   In March 2018, the claimant reported experiencing increased soreness
   after moving boxes (Exhibit 19F). At a follow-up visit for Ehlers-
   Danlos, she reported that she was experiencing fatigue, fibromyalgia
   fog, and morning stiffness lasting most of the day (Exhibit 13F). She
   then reported increased soreness at physical therapy with increased
   activity and more driving (Exhibit 19F). By the following month, she
   reported experiencing stiffness, weakness, pain, and locking in her
   joints; she was noted to have failed conservative treatment and had to
   change her hairstyle because fixing her hair was too painful (Exhibit
   20F). Despite this, she was able to begin tending her garden and doing
   yoga (Exhibit 22F). In May 2018, she reported increased tightness in
   her legs after gardening (Exhibit 22F). The claimant underwent surgery

                                      24
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 25 of 38 - Page ID # 1603




      in the right shoulder; eight days after this, she reported frustration with
      how her shoulder felt, but had been noncompliant with her immobilizer
      (Exhibit 30F). In June 2018, she reported increased pain in the right
      shoulder; this continued in July and August of that year (Exhibits 21F;
      22F; 27F; 30F).
      By September 2018, however, the claimant reported some
      improvement, though she reported increased soreness after cutting and
      coloring her hair (Exhibit 22F). In October 2018, she denied being able
      to move her right arm in all directions but reported that her shoulders
      were "fine" by mid-month (Exhibit 22F). In late October, she reported
      increased pain, indicating that she may have pushed it with chores
      around the house and carving pumpkins (Exhibit 22F). By November,
      she was continuing physical therapy but only reporting intermittent
      discomfort in the right shoulder (Exhibit 30F). She reported satisfaction
      with her range of motion, but wanted to increase her strength, so
      physical therapy continued (Exhibit 22F). In December 2018, she
      reported that her right shoulder was 80% improved from where it was
      pre-surgery, though she reported pain in her left shoulder (Exhibit 30F).
      In January 2019, she was still reporting left shoulder pain, particularly
      with external rotation (Exhibit 40F); an MRI of the left shoulder
      revealed mild bursitis and osteoarthritis with a probable anterior
      superior labral tear (Exhibit 33F/24). Imaging of the bilateral hips that
      month was normal (Exhibit 31F/31). In April of that year, she reported
      that she could not sleep on her shoulders because of this pain (Exhibit
      33F). However, that same month, she was able to be active in her
      garden and complete her activities of daily living without increased
      pain; she was also able to stand for a prolonged period at band practice
      (Exhibit 33F). She fell and fractured her right ankle, following which
      she began wearing an ankle brace-despite this injury, she reported the
      ability to walk a lot while caring for her ten acres (Exhibit 35F). In July
      2019, she again reported an inability to sleep on her shoulders, as they
      would dislocate if she did (Exhibit 41F).
(Tr. 16-18, Filing 16-2 at 17-19.)
     Finally, the ALJ stated that he was relying on the opinions of the state agency
medical consultants in assessing Plaintiff’s physical RFC:
      The state agency consultants reviewed the claim at the initial and
      reconsideration levels of adjudication; their opinions are persuasive

                                          25
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 26 of 38 - Page ID # 1604




      (Exhibits 1A; 3A). Physically, they determined that the claimant
      retained the ability to perform a reduced range of light work. As
      discussed above, the claimant has retained a normal gait and full
      strength, and has endorsed the ability to perform activities that
      demonstrate the ability to perform exertional work consistent with light
      work. The limitation to a reduced range of light work is, therefore,
      supported by the overall evidence and consistent with the objective
      findings and the claimant's own alleged activities.
(Tr. 19, Filing 16-2 at 20.)
       Contrary to Plaintiff’s argument, the state agency medical consultants did not
find that Plaintiff was unable perform overhead reaching activities. Rather, they
determined that while Plaintiff “may have difficulty with overhead reaching due to
discomfort and anxiety about dislocation of joint,” she could perform “at least light
work activity without a lot of overhead reaching.” This medical opinion is entirely
consistent with the ALJ’s determination that Plaintiff could perform light work with
occasional overhead reaching.
       Nor is there any obvious inconsistency between the ALJ’s “occasional lifting”
restriction and the assessment of Plaintiff’s physical limitations that was provided
by the physician assistant who examined her on December 4, 2017. Ms. Millemon
thought that with Plaintiff’s “history of dislocations and pain there would definitely
be some restrictions involving work and her ability to perform job duties especially
with lifting, bending, crawling, carrying objects, handling objects, climbing.” (Tr.
470, Filing 14-1 at 12.) As the ALJ recognized, Ms. Millemon “determined that there
would be some limitations in the claimant’s ability to function, but did not specify
what these limitations would be.” (Tr. 19, Filing 16-2 at 20.)
       Plaintiff contends the ALJ was required to develop the record because there
is no clear opinion from an examining medical source regarding the extent of her
physical limitations. “However, there is no requirement that an RFC finding be
supported by a specific medical opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th
Cir. 2016) (citing Myers v. Colvin, 721 F.3d 521, 526-27 (8th Cir. 2013) (affirming
RFC without medical opinion evidence); Perks, 687 F.3d at 1092-93 (8th Cir. 2012)
(same)). “In the absence of medical opinion evidence, ‘medical records prepared by
the most relevant treating physicians [can] provide affirmative medical evidence
supporting the ALJ’s residual functional capacity findings.’” Id. (quoting Johnson

                                         26
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 27 of 38 - Page ID # 1605




v. Astrue, 628 F.3d 991, 995 (8th Cir. 2011)). There need not be “medical evidence
that precisely supports each component of the RFC,” and a claimant’s RFC cannot
be proven “only with medical evidence.” Peterson v. Colvin, Case No. 13-00329-
CV-W-ODS, 2013 WL 6237868, at *4 (W.D.Mo. Dec. 3, 2013) (emphasis in
original) (citing McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)); Dykes v.
Apfel, 223 F.3d 865, 866 (8th Cir. 2000)).
       Here, as the ALJ noted, the objective medical evidence showed many normal
examination findings, including normal muscle strength and tone in the upper and
lower extremities, intact sensation, normal reflexes, appropriate gait without the
need of any assistive devices, and negative straight leg raising. (Tr. 443, 448, 457,
Filing 16-7; Tr. 481, 485, Filing 14-1; Tr. 955, 963, 969, Filing 15-1; Tr. 1210, 1277,
Filing 15-3; Tr. 1384, 1390, 1420, 1433-39, Filing 15-4.) The record also shows that
Plaintiff’s complaints of shoulder pain were mostly resolved with treatment. For
example, in August 2018, Plaintiff admitted to improvement in her range of motion
with aquatic therapy and that she could almost get her right hand behind her head.
(Tr. 667, Filing 14-3.) In December 2018, Plaintiff admitted that her right shoulder
was 80% better after she had undergone a rotator cuff repair. (Tr. 1116, Filing 15-
2.) When Plaintiff saw her orthopedic surgeon in August 2019 for complaints of
bilateral shoulder and elbow pain, Dr. Dilisio did not recommend any surgery or
stabilization techniques for either her right or left upper extremities. (Tr. 1439, Filing
15-4.) Rather, his physical examination revealed 5/5 of strength, normal range of
motion in the cervical spine, elbows, and hands with intact sensation and no evidence
of weakness or atrophy. (Tr. 1438-39, Filing 15-4.) The ALJ’s discussion of this
evidence was as follows:
      The objective findings in this case are not consistent with the claimant’s
      alleged loss of functioning. Physically, she exhibits some
      abnormalities, including hypermobility and dislocations of the
      shoulders (Exhibits 4F; 5F; 13F), tenderness in the hips and low back
      (Exhibits 4F; 5F; 10F), decreased range of motion in the hips and
      shoulders (Exhibits 4F; 5F; 6F; 10F; 12F; 21F), and trigger points
      consistent with fibromyalgia (Exhibits 4F; 13F; 21F)…. However,
      despite these abnormalities, findings are frequently normal. The
      claimant typically exhibits full strength, a normal gait, normal range of
      motion, and no acute distress (Exhibits 1F; 3F-6F; 8F; 10F-13F; 21F;
      24F; 31F; 35F; 38F; 40F; 41F).…

                                           27
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 28 of 38 - Page ID # 1606




      The medical evidence establishes the claimant has the above medically
      determinable impairments; however, the claimant has failed to prove
      disability based on these conditions. The evidentiary discrepancies
      identified throughout this decision cast serious doubt upon the
      consistency of the claimant’s allegations of disability. In addition to the
      normal objective findings noted above, the claimant has admitted to a
      wide range of activities, including frequent gardening and performing,
      which can require abilities greater than the above residual functional
      capacity. These consistency factors render the claimant’s allegations,
      including subjective reports to health care providers and hearing
      testimony, less persuasive than the objective medical evidence. Those
      objective findings—viewed alongside the reported activities of daily
      living—support the claimant’s ability to engage in basic work activity
      consistent with the above residual functional capacity.
(Tr. 18-19, Filing 16-2 at 19-20.)
       “The ALJ is required to recontact a treating or consulting physician or order
further testing only if the medical records presented do not provide sufficient
evidence to make a decision on disability.” Higgins v. Comm’r of Soc. Sec.
Administration, No. 420CV01043LPRJTK, 2021 WL 3014138, at *3 (E.D. Ark.
July 15, 2021) (citing Martise v. Astrue, 641 F.3d 909, 926-27 (8th Cir. 2011)). That
is not the situation presented here.
       Plaintiff compares her case to Sedlak v. Saul, No. 8:18CV515, 2019 WL
3766377 (D. Neb. Aug. 8, 2019), but the ALJ in Sedlak failed to explain why he
rejected a treating neurologist’s opinion that the claimant was limited to “occasional
use of his upper extremities for handling, reaching, or fingering,” and instead made
a determination that the claimant could perform “frequent but not constant handling,
fingering, and feeling bilaterally.” Id., at * 9. The case was not remanded for
development of the record, but, rather, “for analysis of Sedlak’s ability to perform
‘frequent’ handling, fingering, and feeling, including citation to, and discussion of,
supporting medical evidence.” Id., at *12 (D. Neb. Aug. 8, 2019).
      If a comparison is to be made, then Plaintiff’s case more closely resembles
Barrows v. Colvin, No. C 13-4087-MWB, 2015 WL 1510159 (N.D. Iowa Mar. 31,
2015), in which Judge Mark W. Bennett held that the ALJ did not err “in relying on
the opinions of non-treating, non-examining sources [to find that the claimant had
the physical RFC to perform light work] because the ALJ considered those opinions

                                          28
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 29 of 38 - Page ID # 1607




along with other medical evidence of record.” Id., at *18. Thus, the ALJ’s decision
was affirmed “even though the record [did] not include an explicit opinion by a
treating or examining source as to Barrows’s physical work-related limitations based
on his impairments.” Id., at *1.
       Plaintiff also argues that even if she had the residual functional capacity to
perform occasional overhead reaching, there is not sufficient proof that the three
representative jobs cited by the vocational expert (“VE”) can be performed with only
occasional overhead reaching. There is no merit to this argument. The VE testified
that while an individual with Plaintiff’s RFC would be unable to perform her former
positions of home health aide or massage therapist because “[t]hey would exceed the
of lifting tolerances of this hypothetical,” such an individual could work, for
example, as an inserting machine operator, subassembler for electrical equipment,
or marker. (Tr. 58-59, Filing 16-2 at 59-60.) The ALJ specifically asked the VE if
her testimony was consistent with the Dictionary of Occupational Titles, and the VE
responded:
      Nothing stated was inconsistent with that manual. However, it does not
      specifically specify the direction of reach such as in overhead reaching,
      whether or not it’s done with one arm or both. My response regarding
      that issue is based on my 30 plus years rehab experience.
(Tr. 59-60, Filing 16-2 at 60-61.)
       Vocational experts are professionals under contract with SSA to provide
impartial testimony in agency proceedings. Biestek v. Berryhill, 139 S. Ct. 1148,
1152 (2019). They must have “expertise” and “current knowledge” of “[w]orking
conditions and physical demands of various” jobs; “[k]nowledge of the existence
and numbers of [those jobs] in the national economy”; and “[i]nvolvement in or
knowledge of placing adult workers[ ] with disabilities[ ] into jobs.” Id. (quoting
SSA, Hearings, Appeals, and Litigation Law Manual I-2-1-31.B.1. (Aug. 29, 2014)).
When offering testimony, vocational experts may invoke not only publicly available
sources but also “information obtained directly from employers” and data otherwise
developed from their own “experience in job placement or career counseling.” Id.,
at 1152-53 (2019) (quoting Social Security Ruling, SSR 00-4p, 65 Fed. Reg. 75760
(2000)). Here, the VE was well-qualified, see Exhibit 16E (Tr. 287, Filing 16-6 at
95), and her testimony is uncontradicted.


                                         29
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 30 of 38 - Page ID # 1608




      C. Plaintiff’s Mental Limitations

       The ALJ noted Plaintiff “reported that she has anxiety attacks and flashbacks
that make her feel like she is having a heart attack; these can occur daily and last 30-
60 minutes (Exhibit 8E). Following these attacks, she alleged that she is exhausted
and emotionally unstable (Exhibit 8E).” (Tr. 16, Filing 16-2 at 17.) In finding that
Plaintiff could perform a range of light work with no more than occasional contact
with the public and coworkers and no more than occasional changes in the work
setting, the ALJ first discussed the applicable medical records and concluded that
the objective findings were not consistent with Plaintiff’s alleged loss of functioning.
The ALJ stated:

      With regard to the claimant’s mental impairments, her treatment has
      been limited. In April 2016, she reported wanting to see someone for
      possible PTSD, but did not want to take medication (Exhibit 5F). By
      February 2017, she reported that medication was helping her symptoms
      “tremendously” (Exhibit 5F/26). She attended therapy focused on
      PTSD triggers, and her provider indicated in October 2017 that she had
      been seen consistently for seven months (Exhibit 7F). In November
      2017, she was sent for a consultative examination; at that time, she
      reported paranoia, tearfulness, hopelessness, and helplessness (Exhibit
      9F). She was noted to have adequate daily functioning, but endorsed
      difficulty with social interaction and coping skills (Exhibit 9F).
      Throughout 2018 and 2019, the claimant received therapy for her
      impairments (Exhibits 12F; 25F); in July 2018, she reported that was
      still experiencing symptoms that negatively affected her personal life,
      work, and relationships (Exhibit 26F). By October 2018, she reported
      improvement in her mood, as well as less tearfulness (Exhibits 25F;
      26F). While she reported increased depression in December 2018, she
      reported an even mood in February 2019 (Exhibits 26F; 38F). In April
      2019, she reported increased anxiety and difficulty sleeping; in July
      2019, she was experiencing more stress, but was generally doing well
      (Exhibit 38F).

      The objective findings in this case are not consistent with the claimant's
      alleged loss of functioning…. Mentally, she exhibits some tearfulness
      (Exhibits 1F; 10F; 28F), anxious and depressed mood (Exhibits 5F; 9F;
      10F; 26F; 28F), flat affect (Exhibit 5F), tangential thought process

                                          30
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 31 of 38 - Page ID # 1609




      (Exhibits 5F; 26F), but fair insight and judgment (Exhibit 26F).
      However, despite these abnormalities, findings are frequently normal....
      She is … generally observed to have a normal mood and affect, normal
      insight and judgment, normal behavior, adequate hygiene, a
      cooperative and friendly demeanor, adequate memory and
      concentration, and good eye contact (Exhibits 3F; 5F; 8F-12F; 20F;
      24F; 26F; 31F; 35F; 37F; 38F; 40F; 41F).

(Tr. 18, Filing 16-2 at 19.)

      The ALJ again found the opinions of the state agency consultants persuasive.
In addition, he relied on the opinion of the consulting psychologist, Dr. Lindner, who
examined Plaintiff on November 30, 2017. The ALJ stated:

      Mentally, the state agency determined that the claimant would be
      limited in her ability to interact with others and adapt to changes. As
      discussed above, the claimant has endorsed paranoia and reports
      isolating and being easily overwhelmed, which would cause difficulty
      functioning in these areas, while she has generally exhibited normal
      mental functioning and would largely be able to perform mental
      activities in a work environment. Thus, the state agency opinion is both
      consistent with and supported by the substantial evidence of record.

      Jennifer Lindner, PhD, performed the psychological consultative
      examination and determined that the claimant would have some
      difficulty with social interaction and coping with changes (Exhibit 9F).
      As with the state agency opinions, this is persuasive. Dr. Lindner's
      opinion is supported by her own narrative report regarding the
      claimant's mental functioning, and is consistent with the other objective
      findings and the claimant’s own allegations, as discussed above.

(Tr. 19, Filing 16-2 at 20.)

      However, the ALJ dismissed the opinion of Anne Hofer, APRN, who
managed Plaintiff’s psychiatric medication. On July 26, 2019, Ms. Hofer completed
a medical source statement form, consisting mostly of check-box responses, in
which she noted that while Plaintiff had a 0-5% impairment in most areas of mental

                                         31
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 32 of 38 - Page ID # 1610




functioning, she would have a 15% impairment in her ability to (1) work at an
appropriate and consistent pace, (2) sustain an ordinary routine and regular
attendance at work, and (3) work a full day without an unreasonable number of
breaks. (Tr. 1365-69, Filing 15-4 at 8-10.) Ms. Hofer’s explanations for these 15%
limitations were, respectively: (1) “Due to patient’s physical limitations it would not
be reasonable to expect her to work at a consistent pace”; (2) “Would likely have
difficulty with performance/attendence [sic] d/t mental/physical issues”; and (3)
“Would likely be unable to work without accommodation d/t mental/physical
issues.” (Tr. 1367, Filing 15-4 at 11.) Ms. Hofer also stated that Plaintiff “has a
number of medical issues that, paired with her mental issues, make it unlikely that
will be able to return to maintain gainful employment or return to maximum
functional capacity.” (Tr. 1365, Filing 15-4 at 8.)

       The ALJ’s reasons for refusing to accept Ms. Hofer’s opinion were stated to
be as follows:

      One of the claimant’s providers, Anne Hofer, APRN, completed a
      medical source statement indicating significant limitations (Exhibit
      36F). Ms. Hofer indicated that the claimant would be unable to function
      in a number of areas up to 15% of an 8-hour workday; this form is not
      persuasive. Ms. Hofer’s limitations are not supported by the treatment
      records, and are inconsistent with the objective findings. Moreover, Ms.
      Hofer’s form indicates greater limitations than expected given the
      claimant’s own admitted activities, as discussed above.

(Tr. 20, Filing 16-2 at 21.)

       Because Plaintiff filed her application after March 27, 2017, the new
regulations pertaining to the evaluation of medical opinions apply. Under these new
regulations, the Commissioner chose not to retain the “treating source rule” that
could require deference to treating source opinion evidence. 82 Fed. Reg. at 5853.
As the agency explained, since adoption of the “treating source rule” in 1991,
healthcare delivery has changed in significant ways, and the agency’s adjudicative
experience has shown that the source of an opinion is no longer the most important
factor for determining the persuasiveness of the opinion. Id. In evaluating claims
filed March 27, 2017, or later, the agency “will not defer or give any specific
                                          32
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 33 of 38 - Page ID # 1611




evidentiary weight, including controlling weight, to any medical opinion(s) or prior
administrative medical finding(s), including those from [the claimant’s own]
medical sources.” 20 C.F.R. § 404.1520c(a) (2017). Rather, the ALJ focuses on the
persuasiveness of the medical opinion or prior administrative medical finding using
these five factors: (1) supportability; (2) consistency; (3) relationship with the
claimant; (4) specialization; and (5) other factors. 20 C.F.R. § 404.1520c(a)-(c)
(2017). The new regulations also no longer specify that adjudicators must “give good
reasons” for the weight given a treating source opinion. Compare 20 C.F.R. §§
404.1527(c)(2) (2016) and 20 C.F.R. §§ 404.1527(c)(2) (2017) with 20 C.F.R. §
404.1520c(b) (2017).11

      Supportability12 and consistency13 are the two most important factors in
determining the persuasiveness of a medical source’s medical opinion or a prior
administrative medical finding. 20 C.F.R. § 404.1520c(b)(2) (2017). While the ALJ
must explain in his decision how persuasive he finds a medical opinion based on
supportability and consistency, the ALJ is not required to explain how he considered
the remaining factors in the decision. Id.; 20 C.F.R. §§ 404.1520c(b)(3),
416.920c(b)(3) (2017). Here, the ALJ stated he did not find Ms. Hofer’s opinion

      11
         As the agency explained: “Courts reviewing claims under our current rules
have focused more on whether we sufficiently articulated the weight we gave
treating source opinions, rather than on whether substantial evidence supports our
final decision. As the Administrative Conference of the United States’ (ACUS) Final
Report explains, these courts, in reviewing final agency decisions, are reweighing
evidence instead of applying the substantial evidence standards of review, which is
intended to be highly deferential standard to us.” 82 Fed. Reg. 5844-01, 5853 (Jan.
18, 2017); see 81 Fed. Reg. 62560-01, 62,572 (Sept. 9, 2016).
      12
         “The more relevant the objective medical evidence and supporting
explanations presented by a medical source are to support his or her medical
opinion(s) or prior administrative medical finding(s), the more persuasive the
medical opinions or prior administrative medical finding(s) will be.” 20 C.F.R. §§
404.1520c(c)(1), 416.920c(c)(1) (2017).
      13
         “The more consistent a medical opinion(s) or prior administrative medical
finding(s) is with the evidence from other medical sources and nonmedical sources
in the claim, the more persuasive the medical opinion(s) or prior administrative
medical finding(s) will be.” 20 C.F.R. §§ 404.1520c(c)(2), 416.920c(c)(1) (2017).
                                        33
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 34 of 38 - Page ID # 1612




persuasive because it was not supported by treatment records and was inconsistent
with the objective findings and Plaintiff’s daily activities. (Tr. 20, Filing 16-2 at 21.)

         Plaintiff contends this is not a sufficient explanation of the “supportability”
and “consistency” factors under the Eighth Circuit’s decision in Lucus v. Saul, 960
F.3d 1066 (8th Cir. 2020), involving a case where an ALJ discredited the opinion of
the DIB applicant’s treating physician with a blanket statement that the opinion was
“internally inconsistent and contradicted by the record and her own treatment notes.”
Id., at 1067 (8th Cir. 2020).14 The ALJ did not provide examples from the record or
state with any specificity why she found the record inconsistent, and the court was
unable to find any inconsistency between the physician’s opinion and the treating
notes that were discussed by the ALJ. The Lucus panel thus held that the ALJ’s
failure to adequately explain her reasoning according to the then-existing social
security regulations constituted legal error. Id. at 1068-70.

       Here, as in Lucus, the ALJ stated a conclusion that Ms. Hofer’s opinion was
unpersuasive based on inconsistency. (Tr. 20, Filing 16-2 at 21.) However, unlike
Lucus, the ALJ’s decision contains an earlier discussion of evidence which supports
his reasoning that Ms. Hofer’s opinion was inconsistent with the objective findings
and Plaintiff’s daily activities. (Tr. 18, Filing 16-2 at 19.) See Thomas v. Kijakazi,
No. 4:20 CV 363 DDN, 2021 WL 3566621, at *7 (E.D. Mo. Aug. 12, 2021) (ALJ’s
boilerplate conclusion that treating physician’s opinion was “far too restrictive” was
distinguishable from Lucus because ALJ had previously discussed inconsistent
evidence); Synder v. Saul, No. 19-CV-134-LRR, 2021 WL 537207, at *10 (N.D.
Iowa Jan. 27, 2021) (ALJ’s statement that psychiatrist’s opinion “does not appear to
be generally consistent with the record as a whole, or with [his] own treatment notes”
was sufficient where ALJ had cited those notes throughout his opinion), report and


      14
         “Lucus was a case under the old regulations, which required ALJs to provide
‘good reasons’ when they declined to give a controlling physician's opinion. 960
F.3d at 1068. While the Eighth Circuit has not had the occasion to interpret the
articulation requirements under the new rule, the district courts that have considered
the issue have applied Lucas [sic] and similar precedent.” Thomas v. Kijakazi, No.
4:20 CV 363 DDN, 2021 WL 3566621, at *7 n. 6 (E.D. Mo. Aug. 12, 2021) (citing
cases).
                                           34
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 35 of 38 - Page ID # 1613




recommendation adopted sub nom. Snyder v. Comm’r of Soc. Sec., 2021 WL 521308
(N.D. Iowa Feb. 11, 2021). Likewise, the ALJ’s finding that Ms. Hofer’s mental
RFC opinion was “not supported by the treatment records” was also adequate, given
his discussion of Ms. Hofer’s treatment notes (Exhibit 38) in the decision. (Tr. 18-
19, Filing 16-2 at 19-20.) See Thomas, 2021 WL 3566621, at *7 (“Unlike the
inconsistency finding in Lucus, a finding that the [treating physician’s] opinion is
unsupported speaks to the absence of evidence.… Evidence did not exist to support
[the] opinion, thus the ALJ’s rationale and her conclusion that the opinion was
unpersuasive and lacking in substantial support is adequate. Accordingly, the ALJ
did not require the Court to ‘fill in the gaps’ of her thinking.”) (quoting Lucus, 960
F3d at 1069).

        In Lucus, “the ALJ did not make her reasoning ‘sufficiently specific to make
[it] clear to any subsequent reviewers.” 960 F.3d at 1069 (quoting SSR 96-2p, 1996
WL 374188, at *5 (July 2, 1996)). In this case, though, the ALJ has explained his
reasons for rejecting Ms. Hofer’s opinion with sufficient specificity. Accordingly,
the court finds no legal error.

      D. Plaintiff’s Credibility

       When evaluating a claimant’s credibility as to subjective complaints, the ALJ
must consider the Polaski factors. Grindley v. Kijakazi, No. 20-1946, __ F.4th __,
2021 WL 3556102, at *4 (8th Cir. Aug. 12, 2021) (citing Polaski v. Heckler, 739
F.2d 1320, 1322 (8th Cir. 1984)). Those factors include: “the claimant’s prior work
history; daily activities; duration, frequency, and intensity of pain; dosage,
effectiveness and side effects of medication; precipitating and aggravating factors;
and functional restrictions.” Id. (quoting Halverson v. Astrue, 600 F.3d 922, 932 (8th
Cir. 2010)). “Another factor to be considered is the absence of objective medical
evidence to support the complaints, although the ALJ may not discount a claimant’s
subjective complaints solely because they are unsupported by objective medical
evidence.” Id. (quoting Halverson, 600 F.3d at 931-32). The ALJ is not required to
discuss each Polaski factor as long as ‘he acknowledges and considers the factors
before discounting a claimant’s subjective complaints.” Halverson, 600 F.3d at 932
(quoting Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009))


                                         35
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 36 of 38 - Page ID # 1614




       Plaintiff argues that “ALJs must acknowledge the Polaski factors by listing
them,” and that “[t]he ALJ did not do that in this case.” (Filing 28 at 5.) The cases
cited by Plaintiff do not support this proposition, and, to this court’s knowledge, the
Eighth Circuit has not imposed such a requirement. Indeed, in Buckner v. Astrue,
646 F.3d 549 (8th Cir. 2011), the Court of Appeals found no reversible error where
“[a]lthough the ALJ did not explicitly cite Polaski, he clearly considered the
following factors: [claimant’s] daily activities, the effectiveness of his medication
and other treatments, his work history, and the absence of objective medical
evidence to support his complaints.” Id., at 558. The Eighth Circuit also held in a
case decided under the old regulations that it is sufficient for an ALJ to cite and
conduct an analysis pursuant to 20 C.F.R. §§ 404.1529 and 416.929, “which largely
mirror the Polaski factors.” Schultz v. Astrue, 479 F.3d 979, 983 (8th Cir. 2007); see
Vance v. Berryhill, 860 F.3d 1114, 1120 (8th Cir. 2017) (“An ALJ need not expressly
cite the Polaski factors when, as here, the judge conducts an analysis pursuant to 20
C.F.R. § 416.929 ….”); Novotny v. Saul, No. 8:18-CV-437, 2019 WL 4942257, at
*10 (D. Neb. Oct. 8, 2019) (“If an ALJ conducts his analysis under 20 C.F.R. §§
404.1529, he need not expressly cite the Polaski factors because the regulations
mirror those factors.”). This is what the ALJ did in this case. See Tr. 15, Filing 16-2
at 16 (“In making this [RFC] finding, I have considered all symptoms and the extent
to which these symptoms can reasonably be accepted as consistent with the objective
medical evidence and other evidence, based on the requirements of 20 CFR
404.1529 and SSR 16-3p.”).15




      15
         Social Security Ruling 16-3p applies to final decisions of the Commissioner
made on or after March 28, 2016. The ruling eliminates the use of the term
“credibility” when evaluating a claimant’s subjective statements of symptoms,
clarifying that “subjective symptom evaluation is not an examination of an
individual’s character.” SSR 16-3p, 2017 WL 5180304, at *2 (Soc. Sec. Admin. Oct.
25, 2017) (republished). The factors to be considered in evaluating a claimant's
statements, however, remain the same. See id. at *13 (“Our regulations on evaluating
symptoms are unchanged.”). “If there is no information in the evidence of record
regarding one of the factors [the agency adjudicators] will not discuss that specific
factor in the determination or decision because it is not relevant to the case. [They]
will discuss the factors pertinent to the evidence of record.” Id. at *8.
                                          36
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 37 of 38 - Page ID # 1615




       Importantly, the ALJ articulated the inconsistencies upon which he relied in
discrediting Plaintiff’s subjective complaints, finding that Plaintiff “has described
daily activities that are not limited to the extent one would expect given the
complaints of disabling symptoms and limitations” (Tr. 16, Filing 16-2 at 17); that
her treatment for mental impairments “has been limited” (Tr. 18, Filing 16-2 at 19);
and that the “objective findings in this case are not consistent with the claimant’s
alleged loss of functioning” (ibid.). In particular, the ALJ stated that, physically,
Plaintiff “typically exhibits full strength, a normal gait, normal range of motion, and
no acute distress” (ibid.) and, mentally, that she “is generally observed to have a
normal mood and affect, normal insight and judgment, normal behavior, adequate
hygiene, a cooperative and friendly demeanor, adequate memory and concentration,
and good eye contact” (ibid.). As set out above, the ALJ also detailed Plaintiff’s
daily activities and reviewed in chronological order the course of treatment for her
physical and mental impairments, which overall showed improvement with surgery,
medication, and therapy. There is substantial evidence to support the ALJ’s finding
that Plaintiff’s subjective complaints were not fully credible.

       The fact that the ALJ did not cite Polaski or list each of its factors does not
require a reversal. See, e.g., Calvert v. Colvin, No. 4:15CV00215 JLH, 2016 WL
3024077, at *1 (E.D. Ark. May 25, 2016) (“The administrative law judge did not
cite Polaski, but he did cite the regulations that parallel Polaski…. Although the
administrative law judge did not include in his opinion a separate section devoted
specifically to these factors, it is clear from the opinion as a whole that the
administrative law judge considered the relevant factors and discussed them in detail
during the course of the opinion. Furthermore, the record as a whole supports the
administrative law judge’s conclusion that the severity of symptoms and limitations
alleged by Calvert are not consistent with the objective medical evidence.”).

       An ALJ’s credibility finding will be upheld so long as it is adequately
explained and supported. Choate v. Barnhart, 457 F.3d 865, 871 (8th Cir. 2006).
The court finds on the evidence presented that the ALJ did not err in his credibility
evaluation and assessment of the severity of Plaintiff's subjective complaints and
limitations.



                                          37
   8:20-cv-00374-RGK Doc # 31 Filed: 08/25/21 Page 38 of 38 - Page ID # 1616




                               III. CONCLUSION

       Substantial medical evidence supports the ALJ’s determination that Plaintiff
is limited to “occasional overhead reaching,” and the ALJ was not required to
develop the record in order to make a physical RFC determination. The ALJ’s
reliance upon the VE’s opinion in determining Plaintiff was not disabled because of
the overhead reaching limitation was also appropriate. In making the mental RFC
determination, the ALJ did not err in rejecting the opinion of the advanced practice
registered nurse. The ALJ sufficiently explained that the nurse’s opinion was
inconsistent with the objective findings and Plaintiff’s daily activities, and was
unsupported by her treatment records. Finally, the ALJ properly analyzed and
discounted Plaintiff’s subjective complaints under applicable regulations and
caselaw. Accordingly, the Commissioner’s decision will be affirmed.

      IT IS THEREFORE ORDERED:

      1. Filing 20, Plaintiff’s motion for an order reversing the Commissioner’s
         decision, is denied.
      2. Filing 22, Defendant’s motion for an order affirming the Commissioner’s
         decision, is granted.
      3. Judgment shall be entered by separate document.

      Dated this 25th day of August 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        38
